Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 1 of 11 PageID #: 5896




                         HAWKINSON
                            EXHIBIT F
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 2 of 11 PageID #: 5897




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 KAIFI LLC,

              Plaintiff,
                                               CASE NO. 2:20-CV-281-JRG
              v.

 T-MOBILE US, INC. and                          JURY TRIAL DEMANDED
 T-MOBILE USA, INC.,

              Defendants.




                            DECLARATION OF PETER RYSAVY
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 3 of 11 PageID #: 5898




 litigation did not construe the whole phrase “location information of the data communication

 terminal received through the indoor network or outdoor wireless internet network.” It is this

 phrase that is the subject of the parties’ dispute. Particularly, the issue is what is the meaning of

 “location information of the data communication terminal received through the indoor network”

 and “location information of the data communication terminal received through the . . . outdoor

 wireless internet network.”

        33.      In the context of claim 1, “location information” includes specific information at

 specific times, depending on the network to which a subscriber is connected. While the “location

 information” can be both locational area and indoor system ID information, the ’728 patent

 requires specific location information in specific situations.

        34.     Specifically, in the context of the ’728 patent, a POSA would understand that

 “location information of the data communication terminal received through the indoor network

 (i.e., when connected via the claimed “indoor network”) is indoor system ID information, and

 that “location information of the data communication terminal received through . . . the outdoor

 wireless internet network” (i.e., when connected via the claimed “outdoor wireless internet

 network”) is locational area.

        35.     The ’728 patent repeatedly describes when specific types of “location

 information” are required. For example, in the Summary of the Invention, the ’728 patent states:

 “When the data communication terminal is located outdoors, the location information is

 information on a locational area; and when it is located indoors, the location information is

 indoor system ID information.” ’728 patent at 3:48‒51. In the Detailed Description of the

 Invention, the ’728 patent repeats this: “The location information stored in the location register

 80 is information on a locational area when the data communication terminal is located outdoors.

 On the other hand, when the terminal is located indoors, it is indoor system ID information.”

 ’728 patent at 9:16‒20.


                                                  11
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 4 of 11 PageID #: 5899




        36.     This is necessary for the invention of the ’728 patent to operate as intended. The

 “location information” of the ’728 patent is stored in a location register “to confirm as to whether

 the user of the wireless internet terminal is located indoors or outdoors.” ’728 patent at 3:9‒13.

 Then, using this information, the system “switch[es] network paths to provide the roaming

 service in accordance with the location information stored in the location register.” ’728 patent

 at 3:13‒15. As the specification explains, the “indoor system ID information” is “unique,”

 which a POSA would understand allows the system to route communications to the data

 communication terminal when it is connected to an indoor network. See ’728 patent at 8:47‒55.

 For example, the patent explains that, when a user is connected to an indoor network,

 “information provided from the internet is transferred to the indoor gateway 100 in accordance

 with the user location information stored in the location register 80 without passing through the

 outdoor wireless LAN network.” ’728 patent at 11:64‒12:1. “[W]hen the HA/FA location

 register 80 receives a signal requesting the transmission of a call incoming message or the voice

 data from the PSTN, the location register 80 transmits the call incoming message or voice data to

 the indoor gateway 100 in accordance with the user’s location stored in the location register 80.”

 ’728 patent at 13:31‒36. The claimed system would not be able to transmit the data to the indoor

 network in accordance with the stored location unless the “location information” in the location

 register includes at least the indoor system ID information. Likewise, when a user is connected

 to an outdoor wireless internet network, data is transferred to the device “in accordance with the

 location stored in the location register 80.” Id. at 9:63‒67.

        37.     In other words, the “location information” (whether indoor system ID information

 or locational area) is part of what the claimed system uses to route communications to the indoor

 network or outdoor wireless internet network. Thus, a POSA would understand that “location

 information of the data communication terminal received through the indoor network (i.e., when

 connected via the claimed “indoor network”) is indoor system ID information, and that “location


                                                  12
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 5 of 11 PageID #: 5900




 information of the data communication terminal received through . . . the outdoor wireless

 internet network” (i.e., when connected via the claimed “outdoor wireless internet network”) is

 locational area.

 B.     “location register that stores location information of the data communication
        terminal received through the indoor network or outdoor wireless internet network”
        (claim 1)

       T-Mobile Proposed Construction                      KAIFI Proposed Construction
 “location register external to the data            “location register” should be construed as
 communication terminal that stores location        “register that records the location of the data
 information of the data communication              communication terminal”
 terminal received through the indoor network       The remainder of this term has a plain and
 or outdoor wireless internet network”              ordinary meaning to a person of ordinary skill
                                                    in the art, and does not require construction.

        38.     Claim 1 of the ’728 patent requires “a location register that stores location

 information of the data communication terminal received through the indoor network or outdoor

 wireless internet network.” I understand from the attorneys for T-Mobile that KAIFI contends

 that the claimed “location register” can be the data communication terminal. I disagree. The

 plain language of the claims and specification confirm that the location register is external to the

 data communication terminal.

        39.     The location register of the claims receives “location information of the data

 communication terminal . . . through the indoor network or outdoor wireless internet network.”

 In the context of the ’728 patent, it does not make sense that a data communication terminal

 receives location information about itself through the indoor network or outdoor wireless

 internet network, particularly because this is information the data communication terminal

 already has. For example, the ’728 patent explains that the PDA “registers its location into the

 location register,” confirming that the location is something already known to the data

 communication terminal. ’728 patent at 11:30‒33.




                                                 13
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 6 of 11 PageID #: 5901




        100; and an external network including the location register 80, the internet 50
        including a plurality of internet servers, a VoIP gateway 60 and a PSTN.

 ’728 patent at 8:35‒43 (emphasis added).




        43.     I have not identified a single suggestion in the ’728 patent that a data

 communication terminal serves as the location register. And this makes sense. The purpose of

 the location register is to “stor[e] location information transmitted from the wireless internet

 terminal in order to confirm as to whether the user of the wireless internet terminal is located

 indoors or outdoors.” ’728 patent at 3:9‒13. A data communication terminal does not need to

 receive location information “to confirm as to whether the user of the wireless internet terminal

 is located indoors or outdoors”; the data communication terminal is already aware of its location.

 Indeed, the ’728 patent repeatedly confirms that the data communication terminal is already

 aware of its own location and sends the information to the location register. See, e.g., ’728 patent

 at 9:46‒53, 11:30‒33, 13:51‒54.

        44.     Further, according to the ’728 patent, the system “switch[es] network paths to

 provide the roaming service in accordance with the location information stored in the register.”

 Id. at 3:13‒15. If a data communication terminal were the claimed location register (i.e., if the


                                                 16
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 7 of 11 PageID #: 5902




 location register were not part of a service provider’s system), the system would not be able to

 provide the roaming service “in accordance with the location information stored in the register.”

 That is, the location information must be sent to a location register external to the data

 communication terminal (i.e., in a provider’s network) so the network can provide the claimed

 roaming service.

         45.     The term “location register” is well known in the art of wireless networking

 technology. At the time of the ’728 patent, a POSA would have understood that location

 registers in wireless networks are centralized databases that contain information about

 subscribers and mobile devices. 4 For example, in 2G and 3G cellular systems (including in

 systems predating the ’728 patent), a Home Location Register (HLR) was a database that

 contained information about subscribers and the services for which they have been provisioned.5

 The HLR provided this information to other entities within the networks for various purposes.

 The Visitor Location Register (VLR) was a database that contained temporary information about

 the subscribers currently in the serving area, when roaming from the coverage of the HLR.6 In

 order to provide these services, both the HLR and VLR were implemented on fixed computers at

 a known networking address.

         46.     Consistent with the industry use of the term “location register,” as explained

 above, the location register of the ’728 patent contains information about data communication

 terminals and is implemented within a discrete node, as shown in all of the figures. This


  4
      See, e.g., Ex. 2 (GSM System Engineering) at 25, 54‒55; Ex. 3 (GSM, cdmaOne and 3G
      Systems) at 54‒61, 74, 424‒25.
  5
      See, e.g., Ex. 4 (Newton’s Telecom Dictionary) at 406 (“A permanent SS7 database used in
      cellular networks, including AMPS (Advanced Mobile Phone System), GSM (Global System
      for Mobile Communications), and PCS. The HLR is located on the SCP (Signal Control
      Point) of the cellular provider of record, and is used to identify/verify a subscriber; it also
      contains subscriber data related to features and services.”).
  6
      See Ex. 4 (Newton’s Telecom Dictionary) at 406.


                                                  17
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 8 of 11 PageID #: 5903




 function needs to be in a known networking location so that queries can be made to it, such as

 retrieving information about a subscriber. It would have made no sense to a POSA for a database

 that has information about data communication terminals to be one of the terminals.                For

 instance, the specification states that “[t]he location register 80 confirms from the registration

 data that the location of the user has changed from the outdoors to the indoors,” ’728 patent at

 11:48‒50, which makes it clear that the location register is separate from the data

 communications terminal (i.e., the user). Furthermore, as explained above, this operation would

 not be possible if the location register was within the data communication terminal.

         47.     Moreover, the patent discloses that the location register may also be a home agent

 or a foreign agent, and uses a mobile IPv4 or mobile IPv6 address system in order to store the

 data communication terminal location into the location register. See ’728 patent at 8:3‒6. Just

 like location registers, home agents and foreign agents have well-defined and well-understood

 capabilities, and are implemented on non-moving computers, including on routers. 7                 For

 example, the ’728 patent explains how the location of the terminal is registered with the location

 register using the mobile IP registration method. ’728 patent at 8:20‒24. Mobile IP protocols

 use specific messages from a data communication terminal to a fixed node to update and register

 locations.8 The notion of a data communication terminal registering its location using the mobile

 IP registration method, with a location register that is itself, makes no sense in this context.

         48.     A network would presumably have hundreds or thousands of data communication

 terminals. The location register contains location information about this multitude of terminals.

 A network design in which the data communication terminal was the location register would


  7
      See Ex. 5 (IETF RFC 2002) at 5 (defining “home agent” and “foreign agent”).
  8
      See, e.g., Ex. 5 (IETF RFC 2002) at 8, 12‒14 (“When the mobile node is away from home, it
      registers its care-of-address with its home agent. Depending on its method of attachment, the
      mobile node will register either directly with its home agent, or through a foreign agent
      which forwards the registration to the home agent.”).


                                                   18
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 9 of 11 PageID #: 5904




 mean the network would consist of potentially thousands of databases with location information,

 which would be inefficient and unworkable.

        49.     Thus, in my opinion, a POSA would understand that “location register that stores

 location information of the data communication terminal received through the indoor network or

 outdoor wireless internet network” means “location register external to the data communication

 terminal that stores location information of the data communication terminal received through

 the indoor network or outdoor wireless internet network.”

 C.     “indoor network” (claims 1, 5, 12)

       T-Mobile Proposed Construction                      KAIFI Proposed Construction
 Plain and ordinary meaning                        “a network that broadcasts system ID
                                                   information able to be received within an
                                                   interior of a structure”

        50.     The claims of the ’728 patent include an “indoor network.” For example, claim 1

 states that “the data communication terminal may be connected with the indoor network if the

 registered indoor system ID information is received and by connecting with the outdoor wireless

 internet network if the registered indoor system ID information is not received.”

        51.     I understand that the Court in the AT&T litigation construed “indoor network” as

 “a network that broadcasts system ID information to be received within the interior of a

 structure,” and that KAIFI proposes that same construction for this litigation. See Ex. 6 (AT&T

 Claim Construction Order) at 18. In my opinion, “indoor network” is instead better understood

 according to its plain and ordinary meaning.

        52.     Under KAIFI’s proposed construction, an indoor network can be any network

 “able to be received within an interior of a structure.” This is overinclusive. Practically any

 network is “able to be received within an interior of a structure,” including networks that no one

 would consider to be an “indoor network.” Nothing in KAIFI’s proposed construction precludes

 a cellular network from qualifying as an “indoor network.” For example, at the time of the


                                                 19
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 10 of 11 PageID #: 5905




  ’728 patent, 2G and 3G cellular networks had signals that were strong enough “to be received

  within an interior of a structure.”9 But a POSA would not have considered those networks to be

  “indoor networks” in the context of the ’728 patent. Indeed, the ’728 patent considers cellular

  networks to be “outdoor wireless internet networks,” not “indoor networks.”             See, e.g.,

  ’728 patent at 1:37‒67, 6:34‒43.

          53.    A POSA would have understood that an “indoor network” is not one that just is

  able to be received with an interior of a structure, but would additionally be one with a shorter

  broadcasting range that is meant for indoor structures, like homes and buildings.

          54.    Thus, in my opinion, “indoor network” is best understood according to its plain

  and ordinary meaning.

  D.      “registered indoor system ID information” (claim 1)

         T-Mobile Proposed Construction                     KAIFI Proposed Construction
  No additional construction needed beyond          “indoor system ID information for which the
  construction of “indoor system ID                 data communication terminal has been granted
  information”                                      access”

          55.    Claim 1 of the ’728 patent requires “a data communication terminal that . . . stores

  registered indoor system ID information.” I understand that in the AT&T litigation, the parties

  agreed to construe this term as “indoor system ID information for which the data communication

  terminal has been granted access.” See Ex. 6 (AT&T Claim Construction Order) at 7. I disagree

  with this construction because, it my opinion, it is more confusing than helpful.

          56.    I understand that the parties have agreed that “indoor system ID information”

  means “information uniquely identifying the indoor network.” The question, then, is what

  “registered” adds. KAIFI’s proposed construction replaces the simple and readily understood



   9
       See, e.g., Ex. 2 (GSM System Engineering) at 413‒14 (“Due to greater system capacity,
       better in-building coverage, and probable lower cost, the GSM network will generally be
       used as a first preference wherever it is available.”).


                                                  20
Case 2:20-cv-00281-JRG Document 135-7 Filed 04/21/21 Page 11 of 11 PageID #: 5906



  term "registered" with "for which the data communication terminal has been granted access."

  This is a lot of words for the jury to parse for a simple term like "registered."

         57.     In my opinion, "registered" is a term that would readily be understood by a jury.
  The concept of "registration" is ubiquitous in life-registering for classes, registering a car,

  registering to vote, etc. The '728 patent does not use "registered" in a unique or different sense.

  See '728 patent at 8:20-23, 10:9-13, 11:42-47, 12:63-65.

          58.    Thus, in my opinion, no additional construction of "registered indoor system ID

  information" is needed beyond the construction of "indoor system ID information."



         I reserve the right to modify or supplement my opinions, as well as the bases for my

  opinions, including based on the nature and content of the documentation, data, proof, and other

  evidence or testimony that KAIFI or its experts may present, on any additional discovery or other

  information provided to me or found by me in this matter, or on further instructions or orders

  from the Court.



          I declare under penalty of perjury that the foregoing is true and correct.


          Executed this 15th day of March, 2021, in Hood River, Oregon.




                                                         Peter Rysavy




                                                    21
